     Case 3:20-cv-06751-JSC Document 36-34 Filed 04/15/21 Page 1 of 5




 1 MARTIN D. BERN (State Bar No. 153203)
   martin.bern@mto.com
 2 CAROLINE C. LITTEN (State Bar No. 329449)
   carrie.litten@mto.com
 3 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 4 Fiftieth Floor
   Los Angeles, California 90071-3426
 5 Telephone:     (213) 683-9100
   Facsimile:     (213) 687-3702
 6
   Attorneys for Wells Fargo Bank, N.A.
 7

 8                              UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA
10

11 DENISE DROESCH and SHAKARA                   Case No. 3:20-cv-06751-JSC
   THOMPSON, individually, and on behalf of
12 all others similarly situated,               DECLARATION OF MARBELLA
                                                FIGUEROA IN SUPPORT OF
13               Plaintiffs,                    DEFENDANT WELLS FARGO BANK,
                                                N.A.’S OPPOSITION TO PLAINTIFFS’
14        vs.                                   MOTION TO CONDITIONALLY
                                                CERTIFY FLSA COLLECTIVE ACTION
15 WELLS FARGO BANK, N.A., a United
   States Corporation, and DOES 1 - 100,
16 inclusive,
                                                Judge:           Hon. Jacqueline Scott Corley
17               Defendants.                    Courtroom.:      E
18                                              Complaint Filed: September 28, 2020
19

20

21

22

23

24

25

26

27

28
                                                                  Case No. 3:20-cv-06751-JSC
         DECLARATION OF MARBELLA FIGUEROA IN SUPPORT OF OPPOSITION TO CONDITIONAL
                                     CERTIFICATION
       Case 3:20-cv-06751-JSC Document 36-34 Filed 04/15/21 Page 2 of 5




 1          I, Marbella Figueroa, declare as follows. I am over the age of 18, I have personal

 2 knowledge of the facts contained in this declaration, and if called as a witness, I could and would

 3 competently testify thereto.

 4          1.      I am an employee of Wells Fargo Bank, N.A. (“Wells Fargo” or the “Bank”), and I

 5 work at the Sacramento, California call center. I have worked for Wells Fargo at this location

 6
     since 2015. I currently hold the position of Customer Success Team Manager in the National
 7
     Business Banking Center. I have held this position since January 2020. Throughout my tenure as
 8
     a manager in the National Business Banking Center, I have supervised Premier Phone Bankers.
 9
     Prior to becoming a Customer Success Team Manager, I worked as a Phone Banker 4, Team Lead.
10

11          2.      Wells Fargo’s timekeeping policy requires team members to manually enter the

12 time that they work into an application called Time Tracker. The policy requires employees to

13 enter all of the time they work, and to certify that the time they have entered is accurate.

14
     Throughout my entire time working for the Bank, Wells Fargo’s policy and practice has required
15
     team members to record in Time Tracker all time worked, starting with the time the team members
16
     sits down at their desks to begin logging onto their computers through the time that they complete
17

18 all work and leave their desks at the end of the day. The policy requires team members to enter all

19 time worked, regardless of whether this time occurs during, before, or after their scheduled shift.

20          3.      Throughout my time as a manager and/or supervisor at Wells Fargo, I instructed
21 my direct reports to follow the Wells Fargo timekeeping policy and record all time worked,

22
     starting with the time the team members sit down at their desks to begin logging onto their
23
     computers through the time that they complete all work and leave their desks at the end of the day.
24
            4.      It is part of my regular duties to review the timesheets of those who report directly
25

26 to me. I often see a difference between the time a team member enters into Time Tracker at the

27 start of the work day and the time that she first logged into Softphone. However, depending on

28 the order in which the team member opens up the different software applications she uses during
                                                 -2-                        Case No. 3:20-cv-06751-JSC
          DECLARATION OF MARBELLA FIGUEROA IN SUPPORT OF OPPOSITION TO CONDITIONAL
                                      CERTIFICATION
       Case 3:20-cv-06751-JSC Document 36-34 Filed 04/15/21 Page 3 of 5




 1 the work day, it is entirely possible for her to login into Softphone in less than one minute of

 2 sitting down at the computer. I instruct team members to log into Softphone before opening any

 3
     other programs needed to assist customers. To log into Softphone a team member would only have
 4
     to unlock her computer, click on the Softphone link, and enter her credentials. This process
 5
     generally takes approximately 30 seconds. Therefore, when I see Time Tracker entries for the
 6
     start of the work day that were very close to, or even the same time as, initial Softphone logon
 7

 8 times, I am not concerned that those team members were failing to record all of their time worked

 9 in compliance with the Bank’s timekeeping policy.
10          5.      Throughout my time as a supervisor and/or manager, I have never questioned a
11
     team member about differences between the time a team member entered into Time Tracker as the
12
     start of her work day and her first login time for Softphone unless there was discrepancy so large
13
     that it suggested the team member mistakenly entered the wrong time, such as 10 minutes or
14

15 greater. If I noticed such a large discrepancy, I would ask the employee if she had a system issue

16 or made an error in her timekeeping. If the team member said that she was present and had system

17 issues logging in, then I approved her time. Sometimes, however, the discrepancy was due to an

18 honest mistake by the team member, such as entering her time on the wrong calendar day, or

19
     forgetting that she was late to work, or took a day of personal time off. After discussing the issue
20
     with the team member, she would then decide if she needed to correct her Time Tracker entries in
21
     order to be accurate. I never instructed any team member to record in Time Tracker less time than
22

23 the team member actually worked. I never made changes in Time Tracker to the time entries for

24 any other team member.

25          6.      If a team member is on a call with a customer at the end of her scheduled shift,
26
     Wells Fargo asks that the team member complete the call in order to provide excellent customer
27
     service. I always instructed the team members I supervised to record all of the time that they
28
                                            -3-                    Case No. 3:20-cv-06751-JSC
          DECLARATION OF MARBELLA FIGUEROA IN SUPPORT OF OPPOSITION TO CONDITIONAL
                                      CERTIFICATION
       Case 3:20-cv-06751-JSC Document 36-34 Filed 04/15/21 Page 4 of 5




 1 worked, including when a call ran past the end of their shift, even if that work resulted in

 2 overtime. My instruction to team members to record all time worked at the end of the shift

 3
     included work that might take place after the conclusion of the call, such as documenting the file,
 4
     shutting down programs and securing the computer. I never disciplined a team member for
 5
     recording time worked after his or her scheduled shift because a call ran over or he or she needed
 6
     to conduct follow-up work after a call concluded.
 7

 8          7.      The process of closing software programs at the end of the work day is simple—the

 9 team member simply logs off each application. There is no special order in which the applications
10 need to be closed out, but many team members close out of Softphone only after they have closed

11
     their other programs. After the software programs have been closed, the team member is
12
     instructed to logout of her computer. At that point the computer is secure and the team member
13
     can leave for the day. The entire process of closing down programs for the day takes less than one
14

15 minute, and many of the tasks can be and are performed before the scheduled end of the shift,

16 depending on whether the team member is on a call until or past the end of her shift.

17          8.      I have never asked any team member to change her time entry to match the time
18 that the team member logged out of Softphone to the time entered in Time Tracker as the end of

19
     the work day. If there was a large amount of time entered into Time Tracker after logging off the
20
     Softphone, I might ask the team member what she was doing and whether that entry was correct or
21
     in error. If the team member explained that she was still working, I always approved that team
22

23 member’s time sheet. I never disciplined a team member for recording time after the end of the

24 shift if he or she was still working during that timeframe.

25          9.      Sometimes an employee’s end of the day Time Tracker entry may match her end of
26
     the day phone logout time. This does not mean that the employee has failed to accurately record
27
     her time, because it is entirely possible to close out of Softphone/Interaction Console and lock the
28
                                            -4-                    Case No. 3:20-cv-06751-JSC
          DECLARATION OF MARBELLA FIGUEROA IN SUPPORT OF OPPOSITION TO CONDITIONAL
                                      CERTIFICATION
       Case 3:20-cv-06751-JSC Document 36-34 Filed 04/15/21 Page 5 of 5




 1 computer within less than one minute. Once the computer is logged out, the team member can

 2 leave her work station for the day and is not required to perform any additional work.

 3
            10.     Occasionally an employee’s system will require a system update. When this
 4
     happens, the employee will receive a notification, and may choose to “snooze” the update or
 5
     proceed with the update right away. Employees sometimes “snooze” the update to occur while
 6
     they are not working, but if this is not possible, or if they choose not to, the system will begin
 7

 8 updating and the employee will not have access to her computer during this time. Updates

 9 generally take anywhere between 2 and 30 minutes, depending on the specific update. When an
10 employee encounters an update during her workday, the employee is instructed to send a note to

11
     her manager. If a system update occurs during the employee’s workday, the employee should
12
     mark this time in Time Tracker and will be paid for this time.
13
            11.     At no point during my tenure as a supervisor or manager with Wells Fargo did any
14

15 team member complain to me that she was unable to record all time worked in Time Tracker and

16 get paid for all such time. No employee has ever told me that they were being required to perform

17 any work for Wells Fargo without pay.

18                  I declare under penalty of perjury of the laws of the United States that the foregoing
19 is true and correct.

20

21                  Executed this 14th day of April 2021 at Sacramento, California
22

23                                                                   /s/ Marbella Figueroa
                                                                    MARBELLA FIGUEROA
24

25

26

27

28
                                             -5-                    Case No. 3:20-cv-06751-JSC
           DECLARATION OF MARBELLA FIGUEROA IN SUPPORT OF OPPOSITION TO CONDITIONAL
                                       CERTIFICATION
